UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7859


DURWIN EVANT BONDS, JR.,

                    Plaintiff - Appellant,

             v.

JUDGE CHRISTOPHER CLEMENS, Circuit Court Judge for Roanoke City;
DAVID BILLINGSLEY, Assistant Commonwealth Attorney for the City of
Roanoke; OFFICER J. D. MARSH, Roanoke City Police Department; SHANNON
L. JONES, Attorney at Law,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Thomas T. Cullen, District Judge. (7:20-cv-00098-TTC-RSB)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Durwin Evant Bonds, Jr., Appellant Pro Se. Joseph Anthony Piasta, JOHNSON AYERS
& MATTHEWS, PLC, Roanoke, Virginia; Douglas Paul Barber, Jr., Timothy Ross
Spencer, OFFICE OF THE CITY ATTORNEY FOR THE CITY OF ROANOKE,
Roanoke, Virginia; Meghan Ashley Strickler, Melvin Edward Williams, MELVIN
EDWARD WILLIAMS PLC, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Durwin Evant Bonds, Jr., appeals the district court’s order denying relief on his 42

U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

Accordingly, we deny Bonds’ motions for leave to stay, for production of a transcript at

Government expense, and for admissions from Defendants, and we affirm the district

court’s order. Bonds v. Clemens, No. 7:20-cv-00098-TTC-RSB (W.D. Va. Nov. 23, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                           2